DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 29-33, 35-39, and 53 are pending in the application. 
Applicant’s remarks filed on April 15, 2022 in response to final rejection mailed on March 19, 2021 have been fully considered. 
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 27, 2016.
Claims 29-33, 35, and 53 are being examined on the merits to the extent the claims read on the elected subject matter. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 33 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 29 recites “wherein the microbial organism comprises a genetic modification that decreases expression of an alcohol dehydrogenase relative to the microbial organism in the absence of the genetic modification”. Claim 33 depends from claim 29 and is indefinite in the recitation of “a genetic modification that decreases expression of alcohol dehydrogenase relative to the microbial organism in the absence of the genetic modification” (see part (vi) of claim 33) because this genetic modification is already recited in claim 29. The applicant may consider an amendment to delete the alternative of (vi) from claim 33.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 29-33, 35, and 53 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims are drawn to a genus of non-naturally occurring microbial organisms, said microbial organism having a 4-hydroxybutyrate pathway and being capable of producing 4-hydroxybutyrate, wherein said microbial organism comprises any genetic modification that increases expression of any gamma-butyrolactone esterase relative to the microbial organism in the absence of the genetic modification, wherein the gamma-butyrolactone esterase converts gamma-butyrolactone to 4-hydroxybutyrate and decreases production of gamma-butyrolactone relative to the microbial organism in the absence of the genetic modification, wherein the gamma-butyrolactone esterase is expressed in sufficient amounts to produce 4-hydroxybutyrate, and wherein the microbial organism comprises a genetic modification that decreases expression of an alcohol dehydrogenase relative to the microbial organism in the absence of the genetic modification.
The specification discloses the reduction to practice of a single representative species of the genus of recited non-naturally occurring microbial organisms – E. coli strain 2387 with an integrated polynucleotide encoding a butyrolactone esterase (although the specification does not specify the particular butyrolactone esterase), which exhibited decreased production of gamma-butyrolactone as compared to the control strain 2237 without an integrated polynucleotide encoding a butyrolactone esterase (see, e.g., Example XXXIV, beginning at p. 349, paragraph [0807] of the specification). The specification further discloses gamma-butyrolactone esterases from Yersinia intermedia 29909, Agrobacterium tumefaciens str. C58, Escherichia coli KTE10, and Photorhabdus asymbiotica (paragraph [00810]). There are no other drawings or structural formulas disclosed of a non-naturally occurring microbial organism or a gamma-butyrolactone esterase that converts gamma-butyrolactone to 4-hydroxybutyrate as encompassed by the claims. 
Before the effective filing date of the claimed invention, it was highly unpredictable as to whether or not a non-naturally occurring microbial organism having the structural features as recited in the claims will have a corresponding functional effect of decreasing production of gamma-butyrolactone. For example, the reference of Sun et al. (US 2011/0217742 A1; cited on Form PTO-892 mailed on February 4, 2016; hereafter “Sun”) discloses a microbial organism comprising the genetic modifications as recited in claims 29-33, 35, and 53, which genetic modifications result in the increased production of gamma-butyrolactone. For example, regarding claim 29 of this application, Sun discloses a non-naturally occurring microbial organism comprising a 4-hydroxybutyrate (4-HB) pathway (e.g., reactions GHI, A, and C of Figure 1A of Sun), comprising an exogenous nucleic acid encoding a 4-hydroxybutyrate lactonase (a gamma-butyrolactone esterase) (reaction AB of Figure 1A, paragraphs 77 and 346 of Sun), and comprising a deletion of a native alcohol dehydrogenase (adhE) gene (paragraph 393, Table 61; paragraph 407; and paragraph 417 of Sun). However, in contrast to the non-naturally occurring microorganism of the claims of this application, the non-naturally occurring microbial organism of Sun is disclosed as having a gamma-butyrolactone production pathway and as being used for the production of gamma-butyrolactone. Put another way, the genus of non-naturally occurring microbial organisms of this application and the non-naturally occurring microbial organism disclosed by Sun et al., despite having the same “structure”, have the opposing functional effects of decreased production of gamma-butyrolactone (recited in claim 1 of this application) and having a gamma-butyrolactone production pathway and as being used for the production of gamma-butyrolactone (Sun’s non-naturally occurring microbial organism), respectively. According to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. However, in this case, although the “structure” of the genetically modified microbial organism disclosed by Sun is identical to that of the claims, the property of “wherein the microbial organism has decreased production of gamma-butyrolactone” cannot be presumed to be an inherent feature given that Sun’s genetically modified microbial organism has increased production of gamma-butyrolactone. As such, one of skill in the art would recognize that there must be something other than the recited structural features of the claimed microbial organism, e.g., a particular microbial organism, a particular gamma-butyrolactone esterase, and/or a particular culture condition that is/are required for the claimed microbial organism to exhibit decreased production of gamma-butyrolactone. In this case, there is no correlation between the recited genetic modifications and the functional effect of decreasing the production of gamma-butyrolactone. Accordingly, one of skill in the art would not accept the specification’s disclosure of E. coli strain 2237 with an integrated polynucleotide encoding a gamma-butyrolactone esterase, which exhibited decreased production of gamma-butyrolactone as compared to strain 2237 without an integrated polynucleotide encoding a butyrolactone esterase, and the gamma-butyrolactone esterases from Yersinia intermedia 29909, Agrobacterium tumefaciens str. C58, Escherichia coli KTE10, and Photorhabdus asymbiotica as being representative of other non-naturally occurring microbial organisms as encompassed by the claims. 
As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112(a). 

RESPONSE TO REMARKS: At pp. 6-8 of the instant remarks, the applicant reiterates the claimed subject matter and cites case law relevant to the issue of written description.
Beginning at p. 8 of the instant remarks, the applicant argues (in summary) the specification discloses a representative number of species described in the specification in terms of their respective structures, physical and chemical characteristics, and functional characteristics to support adequate description of the claimed genus of claimed non-naturally occurring microbial organisms.
The applicant’s argument is not found persuasive. The examiner acknowledges the specification’s cited disclosures, particularly the express disclosure of four representative species of gamma-butyrolactone esterases that convert gamma-butyrolactone to 4-hydroxybutyrate (paragraph [00335]) and the express disclosure of E. coli strain 2387 with an integrated polynucleotide encoding a butyrolactone esterase (although the specification does not specify the particular butyrolactone esterase), which exhibited decreased production of gamma-butyrolactone as compared to the control strain 2237 without an integrated polynucleotide encoding a gamma-butyrolactone esterase (Example XXXIV, beginning at p. 349, paragraph [00807]). However, as noted above, the specification’s disclosure of a limited number of representative species of gamma-butyrolactone esterases that convert gamma-butyrolactone to 4-hydroxybutyrate and the recitation of the functional characteristics of “converts gamma-butyrolactone to 4-hydroxybutyrate and decreases the production of gamma-butyrolactone” and “expressed in sufficient amounts to produce 4-hydroxybutyrate” in claim 29 without recitation of a structural feature or features that correlate with the functional characteristics is insufficient to describe the genus. This is because of the unpredictability that a microbial organism with the recited genetic modifications will have the effect of decreasing production of gamma-butyrolactone or, as in the case of Sun, will have the effect of increasing the production of gamma-butyrolactone.
As stated above, given that the same genetic modifications have opposing effects, one of skill in the art would recognize that there must be something other than the recited structural features of the claimed microbial organism, e.g., a particular microbial organism, a particular gamma-butyrolactone esterase, and/or a particular culture condition that is/are required for the claimed microbial organism to exhibit decreased production of gamma-butyrolactone. In this case, it appears that the applicant is requiring one of skill in the art to identify the feature(s) that is/are required for the genus of recited gamma-butyrolactone esterases to have the activity of converting gamma-butyrolactone to 4-hydroxybutyrate (as opposed to the activity of converting 4-hydroxybutyrate to gamma-butyrolactone as disclosed in Sun), thus relying on experimentation conducted after the effective filing date to show possession. However, it is noted that possession of the claimed invention must be shown at the time of filing and based on the preponderance of the evidence at the time of filing, it is the examiner’s position that the specification fails to adequately describe the claimed invention.  
Beginning at p. 9 of the instant remarks, the applicant further argues that Sun does not disclose a genetically modified microbial organism with increased expression of GBL esterase that is capable of converting 4-HB to GBL. According to the applicant, Sun does not teach gamma-butyrolactone esterases that convert 4-hydroxybutyrate to GBL and also does not teach microbial organisms expressing 4-hydroxbutyrate lactonase and producing GBL.
The applicant’s argument is not found persuasive. The examiner acknowledges Sun’s disclosure of a non-enzymatic conversion of 4-hydroxybutyrate to GBL in Example V. However, contrary to the applicant’s position, Sun positively teaches gamma-butyrolactone esterases that convert 4-hydroxybutyrate to GBL and positively teaches microbial organisms expressing 4-hydroxbutyrate lactonase and producing GBL. According to Sun, the non-naturally occurring microbial organism has a GBL pathway, which includes a 4-hydroxybutyrate lactonase for step AB (paragraphs 77 to 81) and discloses that Figure 1 shows that 4-hydroxybutryate can be converted to GBL by step AB (paragraph 401). Figure 1A of Sun (pasted below for convenience) depicts the GBL pathway and in particular shows step AB. 
 
    PNG
    media_image1.png
    328
    452
    media_image1.png
    Greyscale

Step AB of Figure 1A is described by Sun as the “transformation of 4-hydroxybutyrate to GBL” and Sun discloses genes for “catalyzing the transformation of 4-hydroxybutyrate to GBL” (paragraph 346). Thus, contrary to the applicant’s position, one reading Sun would recognize that Sun is disclosing that the transformation of 4-hydroxybutyrate to GBL is catalyzed by a 4-hydroxybutyrate lactonase (i.e., gamma-butyrolactone esterase), is disclosing specific examples of gamma-butyrolactone esterases that convert 4-hydroxybutyrate to GBL (paragraph 346), and is disclosing microbial organisms expressing a 4-hydroxybutyrate lactonase and producing GBL. 
For these reasons, it is the examiner’s position that the specification fails to adequately describe the claimed invention.  

Claims 29-33, 35, and 53 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a microorganism transformed with a polynucleotide encoding a GBL esterase from Yersinia intermedia, Agrobacterium tumefaciens, Escherichia coli, or Photorhabdus asymbiotica, and has an inactivated alcohol dehydrogenase gene, wherein the transformed microorganism has decreased production of GBL and wherein the GBL esterase is expressed in sufficient amounts to produce 4-hydroxybutyrate, does not reasonably provide enablement for all non-naturally occurring microbial organisms as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification at the paragraph bridging pp. 30 and 31, “[i]n another embodiment, the invention provides a non-naturally occurring microbial organism having a 4-hydroxybutyrate pathway and being capable of producing 4-hydroxybutyrate, wherein the microbial organism comprises a genetic modification that increases expression of a gamma-butyrolactone esterase (Example XXXIV). Such a microbial organism can exhibit decreased production of gamma-butyrolactone relative to a parent microbial organism in the absence of the genetic modification. As disclosed herein, gamma-butyrolactone is a byproduct formed during the fermentation of sugars to 1,4-butanediol. Gamma-butyrolactone can form from the unstable pathway intermediate 4-hydroxybutyryl-CoA as well as spontaneous lactonization of 4-hydroxybutyrate. As disclosed herein, the expression of a gamma-butyrolactone can accelerate the hydrolysis of gamma-butyrolactone to BDO, thereby improving BDO product yield and eliminating a byproduct (see Example XXXIV)”.
The breadth of the claims: The claims are drawn to a non-naturally occurring microbial organism, said microbial organism having a 4-hydroxybutyrate pathway and being capable of producing 4-hydroxybutyrate, wherein said microbial organism comprises a genetic modification that increases expression of a gamma-butyrolactone esterase relative to the microbial organism in the absence of the genetic modification, wherein the gamma-butyrolactone esterase converts gamma-butyrolactone to 4-hydroxybutyrate and decreases production of gamma-butyrolactone relative to the microbial organism in the absence of the genetic modification, wherein the gamma-butyrolactone esterase is expressed in sufficient amounts to produce 4-hydroxybutyrate, and wherein the microbial organism comprises a genetic modification that decreases expression of an alcohol dehydrogenase relative to the microbial organism in the absence of the genetic modification.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Regarding decreased production of gamma-butyrolactone, before the effective filing date of the claimed invention, it was highly unpredictable as to whether or not a non-naturally occurring microbial organism having the structural features as recited in the claims will have the functional effect of decreasing production of gamma-butyrolactone. For example, the reference of Sun et al. (US 2011/0217742 A1; cited on Form PTO-892 mailed on February 4, 2016) discloses a microbial organism comprising an inactivated alcohol dehydrogenase gene and expressing a heterologous gamma-butyrolactone esterase, which microbial organism exhibits a GBL production pathway for the production of GBL whereas microbial organism of claim 29 of this application, despite having the same genetic modifications, exhibits the function of "decreased production of gamma-butyrolactone". As such, one of skill in the art would recognize the unpredictability that a non-naturally occurring microbial organism having the structural features as recited in the claims will have the functional effect of decreasing production of gamma-butyrolactone. 
According to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. However, in this case, although the “structure” of the genetically modified microbial organism disclosed by Sun (supra) is identical to that of the claims, the property of “wherein the microbial organism has decreased production of gamma-butyrolactone” cannot be presumed to be an inherent feature given that Sun’s genetically modified microbial organism has increased production of gamma-butyrolactone. As such, one of skill in the art would recognize that there must be something other than the recited structural features of the claimed microbial organism, e.g., a particular microbial organism, a particular gamma-butyrolactone esterase, and/or particular culture conditions that is/are required for the claimed microbial organism to exhibit decreased production of gamma-butyrolactone.  
The amount of direction provided by the inventor; The existence of working examples: The specification discloses four working examples of GBL esterases that convert GBL to 4-HBT – GBL esterase from Yersinia intermedia, Agrobacterium tumefaciens, Escherichia coli, and Photorhabdus asymbiotica, and discloses a single working example of a non-naturally occurring microbial organism as encompassed by the claims, i.e., E. coli strain 2387 with an integrated polynucleotide encoding a butyrolactone esterase (although the specification does not specify the particular butyrolactone esterase), which exhibited decreased production of gamma-butyrolactone as compared to control E. coli strain 2237 without an integrated polynucleotide encoding a butyrolactone esterase (see, e.g., Example XXXIV, beginning at p. 349, paragraph 807 of the specification). As noted above, given the evidence of Sun (supra), one of skill in the art would recognize that there must be something other than the recited features of the claimed microbial organism, e.g., a particular microbial organism, a particular gamma-butyrolactone esterase, and/or particular culture conditions that is/are required for the claimed microbial organism to exhibit decreased production of gamma-butyrolactone. However, other than disclosure of GBL esterase from Yersinia intermedia, Agrobacterium tumefaciens, Escherichia coli, and Photorhabdus asymbiotica and E. coli strain 2237 with an integrated polynucleotide encoding a butyrolactone esterase, the specification fails to provide any teaching or guidance for discerning whether or not a microbial organism having the recited genetic modifications would be expected to decrease production of gamma-butyrolactone from those that would be expected to increase production of gamma-butyrolactone (as in the case of the microbial organism of Sun et al., supra). 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: It was not routine at the time of the invention to empirically test each combination of microbial organism and genetic modification(s) as broadly encompassed by the claims to identify those that, decrease production of gamma-butyrolactone from those that increase production of gamma-butyrolactone.
In view of the scope of the claims, the lack of guidance and working examples provided in the specification, and the high level of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: Beginning at p. 10 of the instant remarks, the applicant argues (in summary) the specification provides sufficient disclosure and guidance to enable one of skill in the art to make and use the claimed invention; there is no requirement that the specification disclose working examples of all possible embodiments encompassed by the claims; and the examiner has failed to demonstrate how one would not be able to make and use the claimed invention. 
The applicant’s argument is not found persuasive. Contrary to the applicant’s position, in view of the detailed analysis of the Factors of In Wands as set forth above, it is the examiner’s position that the specification fails to enable the full scope of the claimed invention, particularly with respect to the recited gamma-butyrolactone esterase that has the activity of converting gamma-butyrolactone to 4-hydroxybutyrate and is expressed in sufficient amounts to produce 4-hydroxybutyrate. As noted above, Sun discloses a microbial organism comprising an inactivated alcohol dehydrogenase gene and expressing a heterologous gamma-butyrolactone esterase, which microbial organism comprises a GBL production pathway comprising a gamma-butyrolactone esterase for conversion of 4-hydroxybutyrate to gamma-butyrolactone, despite having the same genetic modifications as recited in the claims of this application, which recite a gamma-butyrolactone esterase having opposite activity of converting gamma-butyrolactone to 4-hydroxybutyrate and being expressed in sufficient amounts to produce 4-hydroxybutyrate. Other than disclosure of GBL esterase from Yersinia intermedia, Agrobacterium tumefaciens, Escherichia coli, and Photorhabdus asymbiotica and E. coli strain 2237 with an integrated polynucleotide encoding a butyrolactone esterase, the specification fails to provide any teaching or guidance as to whether or not a microbial organism having the recited genetic modifications would be expected to decrease production of gamma-butyrolactone or would be expected to increase production of gamma-butyrolactone (as in the case of the microbial organism of Sun).
Beginning at p. 11 of the instant remarks, the applicant further argues that Sun does not teach increased production of GBL by a microbial organism having the same genetic modifications as recited in the claims of this application. According to the applicant, Sun only discloses data for the conversion of 4-hydroxybutyrate to GBL in Example V, which is a non-enzymatic conversion and not from a microbial organism as recited in the claims. The applicant argues that the examiner is relying on a combination of various disclosures in Sun that do not support his position. The applicant argues that given Sun’s express teachings that 4-HB was not converted to GBL in a strain that had no gene for converting 4-HB to GBL and that Sun discloses 4-HB kinase that conferred the ability to convert 4-HB to GBL, it is the “nonenzymatic” lactonization that drives the decreased production of GBL. 
The applicant’s argument is not found persuasive. The examiner acknowledges Sun’s disclosure of a non-enzymatic conversion of 4-hydroxybutyrate to GBL and the expression of 4-HB kinase for converting 4-HB to GBL in Example V. However, contrary to the applicant’s position, Sun positively teaches gamma-butyrolactone esterases that convert 4-hydroxybutyrate to GBL and positively teaches microbial organisms expressing 4-hydroxbutyrate lactonase and producing GBL. According to Sun, Figure 1 shows that 4-hydroxybutryate can be converted to GBL by step AB (paragraph 401). Figure 1A of Sun (pasted below for convenience) depicts the engineered GBL pathway of the microbial organism and in particular shows step AB. 

    PNG
    media_image1.png
    328
    452
    media_image1.png
    Greyscale

Step AB of Figure 1A is described by Sun as the “transformation of 4-hydroxybutyrate to GBL” (paragraph 346), Sun discloses genes for “catalyzing the transformation of 4-hydroxybutyrate to GBL” (paragraph 346), and Sun discloses the non-naturally occurring microbial organism has a GBL pathway, which includes a 4-hydroxybutyrate lactonase for step AB (paragraphs 77 to 81). Thus, contrary to the applicant’s position, one reading Sun would recognize that Sun is disclosing that the conversion of 4-hydroxybutyrate to GBL is catalyzed by a 4-hydroxybutyrate lactonase (i.e., gamma-butyrolactone esterase), is disclosing microbial organisms expressing a 4-hydroxybutyrate lactonase and producing GBL, and is disclosing specific examples of gamma-butyrolactone esterases that convert 4-hydroxybutyrate to GBL. 
Beginning at p. 12 of the instant remarks, the applicant argues that in contrast to Sun, the specification discloses data to support the claimed non-naturally occurring microbial organism. 
The applicant’s argument is not found persuasive. As stated above, one reading Sun would recognize that Sun is disclosing that the transformation of 4-hydroxybutyrate to GBL is catalyzed by a 4-hydroxybutyrate lactonase (i.e., gamma-butyrolactone esterase), is disclosing specific examples of gamma-butyrolactone esterases that convert 4-hydroxybutyrate to GBL, and is disclosing microbial organisms expressing a 4-hydroxybutyrate lactonase and producing GBL. It appears the applicant is taking the position that the reference of Sun does not enable a microbial organism comprising an exogenous nucleic acid encoding a 4-hydroxybutyrate lactonase for the in vivo production of GBL without explicit disclosure of experimental data. However, Sun’s corresponding application has issued as U.S. Patent Nos. 9,988,656 B2 and 10,662,451 B2 (cited on Form PTO-892 mailed on March 19, 2021), each claiming a microbial organism comprising an exogenous nucleic acid encoding a 4-hydroxybutyrate lactonase (i.e., gamma-butyrolactone esterase). Given that the intended use of Sun’s microbial organism expressing a 4-hydroxybutyrate lactonase is for the conversion of 4-hydroxybutyrate to GBL and for the production of GBL, one of skill in the art would recognize that Sun’s disclosure is enabling for a microbial organism comprising an exogenous nucleic acid encoding a 4-hydroxybutyrate lactonase for the in vivo production of GBL. Moreover, according to MPEP 2121.I, a prior art reference is presumed to be enabling and the examiner knows of no requirement and the applicant does not cite to any authority that requires experimental data to support its corresponding disclosures. As such, one of skill in the art would presume that Sun’s disclosure is enabling even if there is no corresponding experimental data. 
According to the applicant, in view of the disclosure of the specification, the examiner has not met his burden to demonstrate how one would not be able to make or test the claimed microbial organism. 
The applicant’s argument is not found persuasive. Contrary to the applicant’s position, in view of the detailed analysis of the Factors of In Wands as set forth above, the specification fails to enable the full scope of the claimed invention, particularly with respect to the recited gamma-butyrolactone esterase that has the activity of converting gamma-butyrolactone to 4-hydroxybutyrate and is expressed in sufficient amounts to produce 4-hydroxybutyrate. 
The applicant argues that even if Sun demonstrates that the in vitro production of gamma-butyrolactone would have been unpredictable, one of skill in the art would have undergone routine experimentation to establish in vivo production of gamma-butyrolactone based on the teachings in the application.
The applicant’s argument is not found persuasive. In addition to in vitro conversion of 4-hydroxybutyrate to gamma-butyrolactone, Sun established in vivo production of GBL by a microbial organism comprising the same genetic modifications as recited in the claims of this application. As for the applicant’s argument that “a person of ordinary skill in the art would have undergone routine experimentation to establish in vivo production of gamma-butyrolactone based on the teachings in the application”, given that the instant application is directed to decreasing production of GBL, it is unclear as to why one of skill in the art would have looked to the teachings of this application to establish in vivo production of GBL.  
For these reasons, it is the examiner’s position that the specification fails to enable the full scope of the claimed invention.  

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-31, 33, 35, and 53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 7, and 8 of U.S. Patent No. 9,677,045 B2 (cited on Form PTO-892 mailed on October 26, 2017; hereafter “’045 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for reasons that follow.
Regarding claim 29 of this application, claim 7 of the ‘045 patent is drawn to (in relevant part) a non-naturally occurring microbial organism, said microbial organism having a 4-hydroxybutyrate pathway and being capable of producing 4-hydroxybutyrate, wherein said microbial organism comprises genetic modifications, said genetic modifications comprising (E) a genetic modification that increases expression of a gamma-butyrolactone esterase, and 
(G) a genetic modification that decreases expression of an alcohol dehydrogenase; and
claims 2 and 8 of the ‘045 patent recite (in relevant part) the microbial organism has decreased production of gamma-butyrolactone relative to a parent microbial organism in the absence of said genetic modification.
Regarding claim 30 of this application, claim 1 of the ‘045 patent recites (in relevant part) (A) a genetic modification that increases expression of phosphoenolpyruvate carboxylase. 
Regarding claim 31 of this application, claim 3 of the ‘045 patent is drawn to said microbial organism further comprising a 4-hydroxybutyryl-CoA pathway. 
Regarding claim 33 of this application, claim 7 of the ‘045 patent recites (G) a genetic modification that decreases expression of an alcohol dehydrogenase.
Regarding claim 35 of this application, claim 2 of the ‘045 patent recites (K) the microbial organism has decreased production of ethanol, acetate, pyruvate or alanine, or a combination thereof, relative to a parent microbial organism in the absence of said genetic modification.
Regarding claim 53 of this application, claim 8 of the ‘045 patent recites (in relevant part) the microbial organism has decreased backflux from a downstream product of the 4-HB pathway relative to a parent microbial organism in the absence of said genetic modification.
Therefore, claims 29-33, 35, and 53 are unpatentable over claims 1-3, 7, and 8 of the ‘045 patent. 

Claim 32 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 7, and 8 of U.S. Patent No. 9,677,045 B2 (cited on Form PTO-892 mailed on October 26, 2017; hereafter “’045 patent”) in view of Burgard et al. (US 2011/0201089 A1; cited on Form PTO-892; hereafter “Burgard”). Although the claims at issue are not identical, they are not patentably distinct from each other for reasons that follow.
The claims of the ‘045 patent do not recite said microbial organism further comprises a 1,4-butanediol pathway as recited in claim 32 of this application.
The reference of Burgard teaches that 4-hydroxybutyrate can serve as an entry point into the 1,4-butanediol family of chemicals (paragraph 4). Burgard teaches that 1,4-butanediol is a valuable chemical for the production of high performance polymers, solvents, and fine chemicals (paragraph 5) and teaches that there exists a need for the development of methods for effectively producing commercial quantities of compounds such as 1,4-butanediol (paragraph 7). Burgard teaches an engineered pathway that enables a microbial organism to produce 1,4-butanediol using 4-hydroxybutyrate as an intermediate (e.g., Figures 1D and 7A). 
In view of the teachings of Burgard, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the non-naturally occurring microbial organism of the claims of the ‘045 patent to comprise a 1,4-butanediol pathway. One would have been motivated to do this because the non-naturally occurring microbial organism of the ‘045 patent has a 4-hydroxybutyrate pathway and Burgard teaches 4-hydroxybutyrate can serve as an entry point into a 1,4-butanediol pathway and teaches a need for the development of methods for effectively producing commercial quantities of 1,4-butanediol. One would have had a reasonable expectation of success to modify the non-naturally occurring microbial organism of the claims of the ‘045 patent to comprise a 1,4-butanediol pathway in view of the disclosed experimental methodology of Burgard. 
Therefore, claim 32 is unpatentable over claims 1-3, 7, and 8 of the ‘045 patent in view of Burgard. 

Claims 29-31, 33, 35, and 53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 8, and 9 of U.S. Patent No. 11,085,015 B2 (cited on Form PTO-892; hereafter “’015 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for reasons that follow.
Regarding claim 29 of this application, claim 8 of the ‘015 patent is drawn to (in relevant part) a non-naturally occurring microbial organism, said microbial organism having a 4-hydroxybutyrate pathway and being capable of producing 4-hydroxybutyrate, wherein said microbial organism comprises genetic modifications, said genetic modifications comprising (D) a genetic modification that increases expression of a gamma-butyrolactone esterase, and (F) a genetic modification that decreases expression of an alcohol dehydrogenase; and claim 9 part (M) of the ‘015 patent recites the microbial organism of part (D) has decreased production of gamma-butyrolactone relative to a parent microbial organism in the absence of said genetic modification. 
Regarding claim 30 of this application, claim 8 of the ‘015 patent recites (in relevant part) (A) a genetic modification that increases expression of phosphoenolpyruvate carboxylase. 
Regarding claim 31 of this application, claim 3 of the ‘015 patent recites said microbial organism further comprises a 4-hydroxybutyryl-CoA pathway. 
Regarding claim 33 of this application, claim 8 of the ‘015 patent recites (in relevant part) (F) a genetic modification that decreases expression of an alcohol dehydrogenase.
Regarding claim 35 of this application, claim 9 of the ‘015 patent recites (in relevant part) (J) the microbial organism has decreased production of ethanol, acetate, pyruvate or alanine, or a combination thereof, relative to a parent microbial organism in the absence of said genetic modification.
Regarding claim 53 of this application, claim 9 of the ‘015 patent recites (in relevant part) (O) the microbial organism has decreased backflux from a downstream product of the 4-HB pathway relative to a parent microbial organism in the absence of said genetic modification.
Therefore, claims 29-31, 33, 35, and 53 are unpatentable over claims 1, 3, 8, and 9 of the ‘015 patent.   

Claim 32 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 8, and 9 of U.S. Patent No. 11,085,015 B2 (cited on Form PTO-892; hereafter “’015 patent”) in view of Burgard (supra). Although the claims at issue are not identical, they are not patentably distinct from each other for reasons that follow.
The claims of the ‘015 patent do not recite said microbial organism further comprises a 1,4-butanediol pathway as recited in claim 32 of this application.
The reference of Burgard teaches that 4-hydroxybutyrate can serve as an entry point into the 1,4-butanediol family of chemicals (paragraph 4). Burgard teaches that 1,4-butanediol is a valuable chemical for the production of high performance polymers, solvents, and fine chemicals (paragraph 5) and teaches that there exists a need for the development of methods for effectively producing commercial quantities of compounds such as 1,4-butanediol (paragraph 7). Burgard teaches an engineered pathway that enables a microbial organism to produce 1,4-butanediol using 4-hydroxybutyrate as an intermediate (e.g., Figures 1D and 7A). 
In view of the teachings of Burgard, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the non-naturally occurring microbial organism of the claims of the ‘015 patent to comprise a 1,4-butanediol pathway. One would have been motivated to do this because the non-naturally occurring microbial organism of the ‘015 patent has a 4-hydroxybutyrate pathway and Burgard teaches 4-hydroxybutyrate can serve as an entry point into a 1,4-butanediol pathway and teaches a need for the development of methods for effectively producing commercial quantities of 1,4-butanediol. One would have had a reasonable expectation of success to modify the non-naturally occurring microbial organism of the claims of the ‘015 patent to comprise a 1,4-butanediol pathway in view of the disclosed experimental methodology of Burgard. 
Therefore, claim 32 is unpatentable over claims 1, 3, 8, and 9 of the ‘015 patent in view of Burgard. 

Claims 29-31, 33, 35, and 53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 of co-pending application 17/369,871 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for reasons that follow.
Regarding claim 29 of this application, claim 1 of the reference application is drawn to (in relevant part) a non-naturally occurring microbial organism, said microbial organism having a 4-hydroxybutyrate pathway and being capable of producing 4-hydroxybutyrate, wherein said microbial organism comprises a genetic modification, said genetic modification selected from (D) a genetic modification that increases expression of a gamma-butyrolactone esterase, and (G) a genetic modification that decreases expression of an alcohol dehydrogenase; and claim 2 part (N) of the reference application recites the microbial organism of part (D) has decreased production of gamma-butyrolactone relative to a parent microbial organism in the absence of said genetic modification. 
Regarding claim 30 of this application, claim 1 of the reference application recites (in relevant part) (A) a genetic modification that increases expression of phosphoenolpyruvate carboxylase. 
Regarding claim 31 of this application, claim 3 of the reference application recites said microbial organism further comprises a 4-hydroxybutyryl-CoA pathway. 
Regarding claim 33 of this application, claim 1 of the reference application recites (in relevant part) (G) a genetic modification that decreases expression of an alcohol dehydrogenase.
Regarding claim 35 of this application, claim 2 of the reference application recites (in relevant part) (K) the microbial organism has decreased production of ethanol, acetate, pyruvate or alanine, or a combination thereof, relative to a parent microbial organism in the absence of said genetic modification.
Regarding claim 53 of this application, claim 2 of the reference application recites (in relevant part) (R) the microbial organism has decreased backflux from a downstream product of the 4-HB pathway relative to a parent microbial organism in the absence of said genetic modification.
Therefore, claims 29-31, 33, 35, and 53 are unpatentable over claims 1-3 of the reference application.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 32 is provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 of co-pending application 17/369,871 (reference application) in view of Burgard (supra). Although the claims at issue are not identical, they are not patentably distinct from each other for reasons that follow.
The claims of the reference application do not recite said microbial organism further comprises a 1,4-butanediol pathway as recited in claim 32 of this application.
The reference of Burgard teaches that 4-hydroxybutyrate can serve as an entry point into the 1,4-butanediol family of chemicals (paragraph 4). Burgard teaches that 1,4-butanediol is a valuable chemical for the production of high performance polymers, solvents, and fine chemicals (paragraph 5) and teaches that there exists a need for the development of methods for effectively producing commercial quantities of compounds such as 1,4-butanediol (paragraph 7). Burgard teaches an engineered pathway that enables a microbial organism to produce 1,4-butanediol using 4-hydroxybutyrate as an intermediate (e.g., Figures 1D and 7A). 
In view of the teachings of Burgard, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the non-naturally occurring microbial organism of the claims of the reference application to comprise a 1,4-butanediol pathway. One would have been motivated to do this because the non-naturally occurring microbial organism of the reference application has a 4-hydroxybutyrate pathway and Burgard teaches 4-hydroxybutyrate can serve as an entry point into a 1,4-butanediol pathway and teaches a need for the development of methods for effectively producing commercial quantities of 1,4-butanediol. One would have had a reasonable expectation of success to modify the non-naturally occurring microbial organism of the claims of the reference application to comprise a 1,4-butanediol pathway in view of the disclosed experimental methodology of Burgard. 
Therefore, claim 32 is unpatentable over claims 1-3 of the reference application in view of Burgard. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

RESPONSE TO REMARKS: Beginning at p. 13 of the instant remarks, the applicant requests that the rejections for obviousness-type double patenting be held in abeyance until there is an indication of allowable subject matter.
The applicant’s request is acknowledged. 

Conclusion
Status of the claims:
Claims 29-33, 35-39, and 53 are pending in the application.
Claims 36-39 are withdrawn from further consideration.
Claims 29-33, 35, and 53 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Steadman/Primary Examiner, Art Unit 1656